Title: Charles Storer to Abigail Adams, 8 November 1782
From: Storer, Charles
To: Adams, Abigail



Paris. November. 8th. 1782

I have taken the liberty to enclose a line to my Papa, under cover of yours; knowing it will go more expeditiously as well as safely—to your Excellency—than by itself, and presuming upon your goodness to excuse it. Let me request you to forward it to Boston as soon as may be convenient, and to accept my thanks therefor.
Permit me to congratulate you on the Event, of which Mr. A. has given you an account within. ’Tis an epocha, most favorable to our Cause, not only in America, but in Europe—and tho’ Peace should not be the immediate Consequence, yet, the Circumstance abundantly gives us rank and sovreignty in the eyes of every Power on this side the water.
Mr. A. has advised your coming to Europe, upon certain Conditions—but, as he has given no directions where to apply on your arrival for advice and assistance, give me leave to mention his friends in the different ports, who will serve you with pleasure. At L’Orient, Mr. Barcley, our Consul, and Messrs. Cummings & Nesbit; At Nantes, Mr. Jona. Williams; at Bourdeaux, Mr. Bondfield, and Mr. Cabarrus—and at Bilboa, Gardoqui & Sons. At Amsterdam, you will have no difficulty, as you will bring an abundance of letters.

With Respects to Miss Nabby, and other friends, in Braintree and the neighborhood, I am, Madam, Yr. humbl. servt.
C.S.

